Case 2:20-cr-00154-WSS Document 49 Filed 08/17/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
Vv. ) Criminal No.: 20-154
)
KURT COFANO )

MOTION TO WITHDRAW APPEARANCE
AND NOW, comes the Defendant, Kurt Cofano, by and through his attorneys, J.
Kerrington Lewis, Esquire and Thomas E. Fitzgerald, Esquire, and files the within Motion to
Withdraw Appearance, and in support thereof, avers as follows:

1. J. Kerrington Lewis, Esquire and Thomas E. Fitzgerald, Esquire have represented the
Defendant in the above-captioned case.

2. Defendant has advised counsel by letter dated August 6, 2021 that he has decided to
represent himself as of August 6, 2021.

3. J. Kerrington Lewis, Esquire and Thomas E. Fitzgerald, Esquire request the court to
permit them to withdraw their appearance forthwith in accordance with the
Defendant’s directive.

WHEREFORE, defense counsel, J. Kerrington Lewis, Esquire and Thomas E.
Fitzgerald, Esquire, respectfully request the Honorable Court to grant their Motion to

Withdraw Appearance for the Defendant.
Case 2:20-cr-00154-WSS Document 49 Filed 08/17/21 Page 2 of 2

Respectfully submitted,

By:_/s//_ Kerrington Lewis, Esquire
J. Kerrington Lewis, Esquire
PA. I.D. #15575
Lewis, Lewis & Reilly
1040 Fifth Avenue, 1* Floor
Pittsburgh, PA 15219-6268
(412) 391-0818
Counsel for Defendant

By:_/s/Thomas E. Fitzgerald, Esquire
Thomas E. Fitzgerald, Esquire
PA. LD. #43580
1040 Fifth Avenue, 1 Floor
Pittsburgh, PA 15219-6268
(412) 338-9988
Counsel for Defendant
